2014 WI 37

                  SUPREME COURT            OF     WISCONSIN
CASE NO.:              2012AP2085
COMPLETE TITLE:        Kelli Brandenburg and Bruce Brandenburg,
                                  Plaintiffs-Appellants,
                            v.
                       Briarwood Forestry Services, LLC,
                                  Defendant,
                       McMillan-Warner Mutual Insurance Company and
                       Robert Luethi,
                                  Defendants-Respondents-Petitioners.




                           REVIEW OF A DECISION OF THE COURT OF APPEALS
                                  348 Wis. 2d 265, 831 N.W.2d 825
                                   (Ct. App. 2013 – Unpublished)

OPINION FILED:         June 12, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 15, 2014

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Trempealeau
   JUDGE:              John A. Damon

JUSTICES:
   CONCURRED:
   CONCUR/DISSENT:     ABRAHAMSON, C.J., BRADLEY, J., PROSSER, J.,
                       concur in part; dissent in part. (Opinion
                       filed.)
  NOT PARTICIPATING:

ATTORNEYS:
       For the defendants-respondents-petitioners, the cause was
argued       by   Thomas    Terwilliger,   with   whom   on   the   briefs   was
Timothy J. Burnett and Terwilliger, Wakeen, Piehler & Conway,
S.C., Wausau.


       For the plaintiffs-appellants, the cause was argued by Dan
Arndt, with whom the brief was Emily Ruud and Arndt, Buswell, &
Thorn S.C., Sparta.
                                                                         2014 WI 37
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.     2012AP2085
(L.C. No.    2011CV57)

STATE OF WISCONSIN                            :             IN SUPREME COURT

Kelli Brandenburg and Bruce Brandenburg,

             Plaintiffs-Appellants

       v.                                                              FILED
Briarwood Forestry Services, LLC and Jeffrey L.
Steinke,                                                         JUN 12, 2014

             Defendants,                                            Diane M. Fremgen
                                                                 Clerk of Supreme Court

McMillan-Warner Mutual Insurance Company and
Robert Luethi,

             Defendants-Respondents-Petitioners.




       REVIEW of a decision of the Court of Appeals.                  Affirmed.



       ¶1    N. PATRICK CROOKS, J.      The question we address in this

case    is    whether    Robert   Luethi,    who      hired      an    independent

contractor     to   spray   herbicide   on   his     property,        may   be    held

liable to his neighbors, the Brandenburgs, for the extensive,

permanent damage they claim the spraying caused to 79 trees on

adjoining property.         Bruce Brandenburg, who owned property at

the top of a steep slope above Luethi's pasture, claimed damage
to all eight trees on his land; Kelli Brandenburg, who also
                                                                                No.    2012AP2085



owned property at the top of the slope, claimed damage to 71 of

115 trees on her land.

     ¶2     More specifically, we must determine whether this case

falls into one of the exceptions to the well-settled independent

contractor rule that states that, in general, "one who contracts

for the services of an independent contractor is not liable to

others for the acts of the independent contractor."1

     ¶3     Under     one    of      those       exceptions,              the     "inherently

dangerous    activity"      exception,          an    employer       of    an     independent

contractor    may    be     liable    for       the        torts     of    an     independent

contractor    if    the   activity     of       the        independent         contractor     is

inherently    dangerous.          This      exception           is    what       the     parties

disagree about.      Plaintiffs say the exception is good law and it

applies   here     because    this    activity             is   inherently            dangerous.

Luethi says that it is not good law and does not apply here.

Further, he argues that the exception is unworkable and should

be altered or abandoned altogether.

     ¶4     The    "inherently       dangerous"             exception      has        long   been
recognized in treatises, in our case law and in case law from

other    jurisdictions.        The     test          for    whether       an     activity     is

inherently dangerous has two parts. An activity is inherently

dangerous 1) if the activity poses a naturally expected risk of




     1
       Lofy v. Joint Sch. Dist. No. 2, 42 Wis. 2d 253, 263, 166
N.W.2d 809 (1969).

                                            2
                                                                  No.    2012AP2085



harm and 2) if it is possible to reduce the risk of the activity

to a reasonable level by taking precautions.2

      ¶5      For the reasons explained below, we see no reason to

abandon      our    precedent    concerning      the   "inherently      dangerous"

exception.         It is a widely accepted and long-established rule of

negligence law that is rooted in good policy.                The rule imposes

liability on the parties who are in the best position to take

precautions to avoid harm to third parties where the activity to

be done is inherently dangerous.

      ¶6      We    therefore    turn    to   the   exception's    application.

In   some negligence cases, including somewhat unusual negligence

claims such as the one against Luethi, "[w]e require a plaintiff

to   plead    facts,     which   if     proved   true,   would    establish    the

following four elements: (1) the existence of a duty of care on

the part of the defendant, (2) a breach of that duty of care,

(3) a causal connection between the defendant's breach of the

duty of care and the plaintiff's injury, and (4) actual loss or

damage resulting from the [breach]."3
      ¶7      Under Wisconsin law, "every person is subject to a

duty to exercise ordinary care in all of his or her activities"

and, therefore, "the elements of duty and breach are usually

presented to the trier of fact in a question asking whether the

defendant was negligent, and then the elements of causation and

      2
       Wagner v. Cont'l Cas. Co., 143 Wis. 2d 379, 392-93, 421
N.W.2d 835 (1988).
      3
       Hoida, Inc. v. M & I Midstate Bank, 2006 WI 69, ¶23, 291
Wis. 2d 283, 717 N.W.2d 17.

                                          3
                                                            No.     2012AP2085



damages are addressed."4         Thus, generally, a trier of fact in a

usual negligence case is presented with three questions: was the

defendant    negligent?,   was    that   negligence   the   cause    of   the

harm?, and what are the damages?5         As noted above, this case is

somewhat different.

     ¶8     The threshold question is whether Luethi may be liable

for the negligence of the independent contractor he hired to

spray herbicides.     To answer that, we have to examine the nature

of the activity itself because if spraying is an inherently

dangerous activity, then it gives rise to a duty of ordinary

care for Luethi for the acts of the independent contractor.               If,

on the other hand, the activity is not inherently dangerous (and

if no other exceptions apply), the duty of ordinary care is that


     4
       Behrendt v. Gulf Underwriters Ins. Co., 2009 WI 71, ¶¶3,
14, 318 Wis. 2d 622, 768 N.W.2d 568.
     5
         Id., ¶16.   There we stated:

     In Nichols v. Progressive Northern Insurance Co., we
     reiterated that Gritzner and Rockweit were 'still good
     law in Wisconsin.' There we held that in a negligence
     case, a defendant's conduct is not examined in terms
     of whether or not there is a duty to do a specific
     act, but rather whether the conduct satisfied the duty
     placed upon individuals to exercise that degree of
     care as would be exercised by a reasonable person
     under the circumstances.

See also Hoida, 291 Wis. 2d 283, ¶30 n.15 (applying
Palsgraf minority approach and stating, "[T]he majority
opinion clearly concludes that [defendants] have a duty to
exercise ordinary care under the circumstances.   What the
majority opinion turns on is whether the circumstances of
this case require [defendants] to undertake all the
affirmative acts that [plaintiff] requests.").

                                     4
                                                                          No.    2012AP2085



of the independent contractor, and Luethi cannot be liable for

the acts of the other person.

    ¶9        In many cases, this determination of whether a given

activity is inherently dangerous will be one of fact, but in the

unusual case where the facts are undisputed and no reasonable

jury could find otherwise,6 it is appropriate to decide it as a

question of law.            As the relevant suggested verdict form in

Wisconsin Jury Instruction——Civil 1022.6 notes, "There are times

when the [question about inherent dangerousness] will not be

necessary."

    ¶10       The record contains uncontroverted evidence that the

chemical      used   here    is    capable      of   killing      56   "woody       plant"

species,      including     oak,    birch,      poplar    and     maple     trees.       It

therefore poses a "naturally expected risk of harm" to trees on

neighboring     properties.         The    record     also      contains        undisputed

testimony and exhibits showing that it is possible to reduce

that risk by taking precautions.                 Therefore, both parts of the

inherently dangerous test are satisfied, and we agree with the
court    of    appeals      that     under      Wisconsin       law,       under     these

circumstances,       "spraying       the       herbicides       was    an       inherently

dangerous      activity,     and,    as    a    result,     the    general        rule   of


    6
       See Morgan v. Pa. Gen. Ins. Co., 87 Wis. 2d 723, 735-36,
275 N.W.2d 660 (1979) (on the question of causation in a
negligence case, stating that "whether negligence was a cause-
in-fact of an injury is a factual question for the jury if
reasonable men could differ on the issue, and the question only
becomes one of law for judicial decision if reasonable men could
not disagree").

                                           5
                                                                       No.    2012AP2085



nonliability     for    an    independent       contractor's      torts       did   not

apply."7

     ¶11    The threshold question in the negligence determination

is resolved here in favor of a determination that Luethi may be

liable for the acts of the independent contractor on the grounds

that the spraying here was an inherently dangerous activity——it

posed a risk of naturally expected harm, and it was possible to

reduce the risk.         With that question resolved, the negligence

claim    may    now     proceed,    with       the    plaintiffs         having     the

opportunity to show that Luethi failed to use ordinary care with

regard to the activity and that such failure was the cause of

the damage claimed,8 followed by an appropriate damage question.

     ¶12       This    is    consistent       with   the   approach      applied     in

Wisconsin      Jury    Instruction——Civil        1022.6     and    the       Suggested

Verdict Form 1 (Inherently dangerous activity).                          It is also

     7
       Brandenburg v. Luethi, No. 2012AP2085, unpublished slip
op., ¶24 (Wis. Ct. App. Apr. 23, 2013).
     8
       The suggested verdict form that follows Wisconsin Jury
Instruction——Civil   1022.6,    Liability   of    one employing
independent contractor, presents three questions.

     The first is, "Was the work performed                        by    the    (owner)
(principal contractor) inherently dangerous?"

     The second is, "If you answered 1 "yes," then answer this
question: Did (owner) fail to use ordinary care in (describe the
work done)?"

     And the third is, "If you answered question 2 "yes," then
answer this question: Was that failure to use ordinary care a
cause of (injury to (third person)) (damage to (third person)'s
property)?"   A note states, "There are times when the [first]
question will not be necessary."

                                          6
                                                                      No.    2012AP2085



consistent with the Restatement sections on which we have relied

in the prior cases addressing this question.

       ¶13    The   Restatement      sections    describe       a    framework       that

imposes liability on an employer for the acts of the independent

contractor where three facts are established: that there exists

a     naturally     expected   risk       of   harm,   that     there       exists    an

opportunity to take precautions against the harm, and that the

employer "knows or has reason to know" that it poses a risk and

requires precautions.              The concurrence/dissent           rightly points

out    that    Wisconsin     case    law   clearly     adopts       the   "inherently

dangerous exception" as described in the Restatement sections

discussed herein.          However, it is equally clear that Wisconsin

courts have rejected a strict liability approach in "inherently

dangerous" cases.           Adopting such an approach would erase the

distinction between "inherently dangerous" and "extrahazardous

activity," which we explicitly declined to do in Wagner.                        Wagner

v. Cont'l Cas. Co., 143 Wis. 2d 379, 392-93, 421 N.W.2d 835

(1988).
       ¶14    At    this    point    in    the   case,    there       has    been     no

determination by a trier of fact of what Luethi knew or had

reason to know about the danger inherent in the work.                        To impose

strict       liability     would    therefore     contravene        the     applicable

section of the Restatement and change the law by erasing one

requirement——making an employer liable for activities even where

it is not established that the employer knew or had reason to

know of the danger inherent in the work.                   The lack of clarity
on the analysis in prior cases is partly due to the fact that
                                           7
                                                                        No.    2012AP2085



this particular question has not been squarely addressed because

the application of the "inherently dangerous" exception has been

mentioned in other contexts rather than being subjected to full

analysis.      Nevertheless, imposing strict liability without any

resolution of the knowledge requirement, within the framework of

the duty of ordinary care, is unsupported by the Restatement

sections.      This "knows or has reason to know" factor seems to

come into play on the question of whether Luethi failed to use

ordinary care with regard to the activity.                        No resolution of

that    question    has   been    made       at    this   point    in    the    record;

therefore, the court of appeals correctly stated that the case

should be remanded for the relevant further determinations to be

made,   specifically      whether      Luethi      exercised      ordinary      care   to

prevent damage to the Brandenburgs' property.

       ¶15    We therefore affirm the court of appeals and remand

this    matter     to   the   circuit        court    for   further       proceedings

consistent with this opinion.

                                 I.        BACKGROUND
       ¶16    Luethi hired an independent contractor who sprayed a

potent herbicide——one capable of killing oak, birch, poplar and

maple trees and 52 other woody species, according to its label——

on part of his property to rid it of a plant called prickly ash,

which   had    grown    thickly       on    the    property,   with      some    plants

reaching a height of seven feet.                  There was no written contract

between Luethi and the contractor, and Luethi placed no time

restrictions on the spraying company.


                                             8
                                                                     No.    2012AP2085



       ¶17     A few days after the herbicide was applied, Luethi's

neighbors, the Brandenburgs, noticed that leaves were falling

off    of    the     birch   trees    and    other   plants   on   their    property.

Based on an investigation that identified the herbicide as the

cause of the damage,9 they sued Luethi as well as the independent

contractor,          Briarwood    Forestry,      and    its   employee      and   its

insurer.10         The only basis in the complaint for the claim was

that the independent contractor was negligent for failing to

take       precautions       to   prevent     the    damage   to    their    trees——

specifically, to keep the chemicals from drifting onto adjoining

property.

       ¶18     The     circuit       court    for    Trempealeau      County,     the

Honorable John A. Damon presiding, looked to a six-factor test

       9
            The complaint alleges the following:

       [B]etween July 22, 2008, and October 20, 2008, [an]
       employee of the [Wisconsin Department of Agriculture,
       Transportation, and Consumer Protection] . . . led an
       investigation . . . .   Through laboratory analysis of
       samples taken from the trees and other plants on the
       plaintiffs' . . . property[,] the investigation
       determined that the active ingredient found in Garlon
       4 Specialty Herbicide and Agrisolutions 2,4-D LV4 was
       the direct cause of the total loss and extensive
       damage to said trees and other plants . . . .
       10
       The record shows that a third-party complaint was
subsequently filed by Briarwood Forestry stating that "[b]ecause
of a mistake, the policy was issued by [the insurer], excluding,
rather than specifically including, liability coverage for
damages related to or resulting from the spray application of
herbicides."    The complaint stated that Briarwood Forestry
"believed they had liability insurance coverage for liability
that may result from or be related to the spray application of
herbicides" and attributed the mistake to "an error in the
communication between the agent and the insurance company."

                                             9
                                                                  No.    2012AP2085



discussed in a case from a Kansas district court that bore some

factual resemblance to this case in that it also involved a

claim    concerning     damage   caused     to   plants    by     a     neighbor's

herbicide spraying.       See Desaire v. Solomon Valley Co-op, Inc.,

No. 94-1271-PFK (D. Kan., Sept. 14, 1995).                The circuit court,

applying the factors cited in that case,                  held that spraying

herbicides was not "abnormally dangerous" or "ultrahazardous."

Therefore, it held that Luethi had no duty to the Brandenburgs

and that only the independent contractor could be liable for any

damage the spraying caused.           The circuit court therefore granted

Luethi's summary judgment motion.

      ¶19   In making its ruling, the circuit court stated, "I

can’t find that [under] the language used in Desaire this was

abnormally dangerous and I can't find this reaches the level of

ultrahazardous activity[.]"

      ¶20   On appeal, the court of appeals reversed that ruling

on the grounds that the circuit court had relied on an improper

standard.    The relevant question was, the court of appeals said,
whether the activity was inherently dangerous——not whether it

was   abnormally    dangerous    or    ultrahazardous.           Brandenburg    v.

Luethi, No. 2012AP2085, unpublished slip op., ¶¶1, 16 (Wis. Ct.

App. Apr. 23, 2013).

      ¶21   Applying the test for inherently dangerous activities

that we clarified in Wagner, 143 Wis. 2d at 392-93, the court of

appeals concluded       that   "the risk of harm" posed by                spraying

herbicides "is one that could be naturally expected to arise in
the     absence    of   precautions."       Brandenburg     v.     Luethi,     No.
                                       10
                                                                         No.    2012AP2085



2012AP2085, unpublished slip op., ¶22 (Wis. Ct. App. Apr. 23,

2013).    It also concluded, "Undisputed evidence also showed that

the risk of harm could be reduced to a reasonable level by

taking certain precautions."             Id., ¶23.        "Consequently, spraying

the herbicides was an inherently dangerous activity . . . ."

Id., ¶24.     Its holding was essentially that no reasonable jury

could find otherwise on the facts in the record and that the

circuit   court     had   erred     when    it     used    a    test     derived       from

Restatement    (Second)     of     Torts,       Section    520.        (We     note    that

Section 520 had also been the basis for the Desaire court's

holding.)      As   the    court    of     appeals    noted,      that       Restatement

section     falls   under       "Strict     Liability"         and     defines        those

circumstances where there can be liability "without the need of

a finding of negligence."           Restatement (Second) of Torts                     § 520

cmt. f (1977).       It therefore reversed the judgment and remanded

for further proceedings.

    ¶22     We granted review.

                           II.    STANDARD OF REVIEW
    ¶23     "Whether      the    circuit    court    has       applied    the    correct

legal standard is a question of law reviewed de novo."                          Landwehr

v. Landwehr, 2006 WI 64, ¶8, 291 Wis. 2d 49, 715 N.W.2d 180.                            As

noted above, the circuit court applied the standard employed in

Desaire, which, in the course of answering a different question

presented,     contained        discussion       about     what      factors      courts

consider in determining "whether a given action is abnormally

dangerous."    Desaire v. Solomon Valley Co-op, Inc., No. 94-1271-
PFK at *4 (D. Kan., Sept. 14, 1995).
                                           11
                                                                      No.    2012AP2085



      ¶24    The circuit court granted               Luethi's summary judgment

motion.      "There is a standard methodology which a trial court

follows when faced with a motion for summary judgment."                            Green

Spring Farms v. Kersten, 136 Wis. 2d 304, 314-15, 401 N.W.2d 816

(1987).      "The first step of that methodology requires the court

to examine the pleadings to determine whether a claim for relief

has been stated."       Id.

      If a claim for relief has been stated, the inquiry
      then shifts to whether any factual issues exist. Under
      section 802.08(2), Stats., summary judgment must be
      entered "if the pleadings, depositions, answers to
      interrogatories, and admissions on file, together with
      the affidavits, if any, show that there is no genuine
      issue as to any material fact and that the moving
      party is entitled to a judgment as a matter of law."

Id. "When this court is called upon to review the grant of
a summary judgment motion . . . we are governed by the
standard articulated in section 802.08(2), and we are thus
required to apply the standards set forth in the statute
just as the trial court applied those standards."   Id. at
315.
                                   III. DISCUSSION

      ¶25    The claims in this case are simple negligence claims.

The   only   twist    is    the    fact    that    it     involves   an   independent

contractor.     The legal principles for negligence cases involving

independent contractors are discussed in the treatise Prosser

and Keeton on Torts.          In the section concerning negligence and

independent contractors, the treatise writers describe how the

courts moved from a general rule of liability for one hiring an

independent     contractor        to    the     present    general   rule     of   non-

liability. W. Page Keeton et al., Prosser and Keeton on Torts
§ 71,   at    509    (5th    ed.       1984).      The     independent      contractor

                                           12
                                                                       No.    2012AP2085



exception to that general rule appears in its current form in

cases as early as 1851.            Id. at 509, n.4.           The treatise authors

state that courts "continue[] to repeat the general rule of

nonliability      with      exceptions"    and    state       that    the    exceptions

"overlap and shade into one another." Id. at 510.

       ¶26     The treatise explains the origins of the inherently

dangerous activities exception, in an 1876 case,11 which held the

employer       could   be    found    liable     for    the    negligence       of    the

contractor, and it notes that "'[i]nherent danger' converges not

only    with    'special     precautions'      but     also    with   'non-delegable

duty.'"      Id. at 512 n.44.

       ¶27     By 1895, we had recognized as "well-established" both

the independent contractor rule and the "inherently dangerous"

exception.        In   a    case     involving    extensive      flood       damage   to

property allegedly caused by someone opening a dam in order to

drive logs down a river, we stated that we had "repeatedly held"

       that the well-established general rule is to the
       effect that, where one person employs another to
       furnish the materials and do a specific job of work as
       an independent contractor, he does not thereby render
       himself liable for injuries caused by the sole
       negligence of such contractor or his servants; and
       that the well-recognized exception to such general
       rule, to the effect that where the performance of such
       contract, in the ordinary mode of doing the work,
       necessarily or naturally results in producing the
       defect or nuisance which caused the injury, then the

       11
       The case, Bower v. Peate, 1 Q.B. 321 (1876), "gave rise
to an exceptional category of work likely to be peculiarly
dangerous 'unless special precautions are taken.'" W. Page
Keeton et al., Prosser and Keeton on Torts § 71, at 512 (5th ed.
1984).

                                          13
                                                                   No.     2012AP2085


     employer is subject to the same                  liability       to   the
     injured party as the contractor.
Carlson    v.   Stocking,   91    Wis.    432,     436,    65   N.W.     58   (1895)

(emphasis added) (quotations omitted)               (citing earlier cases).

The rule was stated in that case in the context of a dispute

about whether the person whose acts had allegedly caused the

damage was an independent contractor.               Id. at 432.        As detailed

below, later cases continued the practice of repeatedly citing

the rule of non-liability with an exception for activities that

could be characterized as inherently dangerous.12

     ¶28    Nevertheless,    Luethi      argues     that    the    law     does    not

impose     liability   on   him   for        the   acts    of   the    independent

contractor in this instance, and if it does, it should not.                         He

advances two types of arguments. First, he makes a series of

arguments about why the inherently dangerous exception is not or

should    not   be   recognized   in     Wisconsin    law,      especially       where

homeowners are concerned.         Second, he argues that even if the

exception is recognized by Wisconsin law, it does not apply in

     12
       We agree with the general statement of the inherently
dangerous exception as set forth by the Chief Justice's
concurrence/dissent.   Concurrence/Dissent, ¶5.   However, we are
not convinced that our precedent has fully explained the steps
applicable   to   the  analysis   of  the   inherently   dangerous
exception.     For example, in setting forth the inherently
dangerous exception the concurrence/dissent quotes Brooks v.
Hayes, 133 Wis. 2d 228, 395 N.W.2d 167 (1986). However, Brooks
did not apply the inherently dangerous exception at all;
therefore, it did not illuminate any analysis in terms of the
inherently dangerous exception's application.     Instead, Brooks
concerned the negligence of an independent contractor under "a
breach of contract theory." Id. at 241. In contrast to Brooks,
our opinion today sets forth the proper analysis in applying the
inherently dangerous exception to the general rule.

                                        14
                                                                     No.    2012AP2085



this    case    because     herbicide     spraying        is   not   an    inherently

dangerous       activity.         The     Brandenburgs         contend     that    the

"inherently      dangerous"      exception     is   clearly     expressed     in   the

law, is straightforward to apply, and is consistent with good

policy.      They argue that it applies on the facts of this case. 13

We address the arguments in turn.

       ¶29     Luethi   argues    first    that     the    inherently      dangerous

exception does not control because it "has been a confusing and

evolving doctrine in Wisconsin, which has been described but not

applied."       He contends that "no precedent has applied the rule

the Brandenburgs now seek to resurrect in more than 25 years,"

that "no applicable precedent subsequent to Lofy14 . . . has

actually applied the rule in either direction," and that in the

cases cited, the rule, though stated, has never operated to

allow recovery for a plaintiff.

       ¶30     Even though there may not be a Wisconsin case on all

fours with the specific facts in this case, we see no reason




       13
        The Brandenburgs argue, in the alternative, that even if
a higher standard is required before holding that an employer
may be liable for the acts of an independent contractor, it is
met here because spraying qualifies as an extrahazardous
activity under the test set forth in Wagner, 143 Wis. 2d at 392-
93   (defining an extrahazardous activity as "one in which the
risk of harm remains unreasonably high no matter how carefully
it is undertaken").    Because we resolve this case on the basis
of the "inherently dangerous" exception to the independent
contractor rule, we do not address their alternative argument.
       14
            Lofy, 42 Wis. 2d 253.

                                          15
                                                            No.    2012AP2085



that the accepted rule needs to be revisited.15         The law is well-

founded in the Restatement, very familiar to treatise writers,

and   often    repeated   in   Wisconsin   cases   dating   to    the   early

nineteenth century.       In Finkelstein v. Majestic Realty Corp.,

198 Wis. 527, 224 N.W. 743 (1929), which involved contractors

apparently knocking loose a piece of terra cotta that fell from

a balcony and killed a child below, the court observed,

      It is conceded that the contractors were independent
      contractors, and that ordinarily the owner cannot be
      held   liable  for   the   negligent  acts  of   such
      contractors. On the other hand, it is also clear that
      there are exceptions to the general rule, which
      consist of cases like the one herein involved, where
      the work itself is inherently dangerous to the public
      . . . .
Id. at 536-37.

      ¶31     We mentioned the exception again, in 1931, in Medley

v. Trenton Investment Company, 205 Wis. 30, 236 N.W. 713 (1931),

a case in which a landlord was sued for the wrongful death of a

tenant after a contractor fumigated a neighboring apartment and

the victim died from exposure to the fumes:

      [I]t does not follow, because the relationship . . .
      was that of independent contractor and employer, that
      the defendant may not be liable. . . . As between
      owners and principal contractors and third persons, it
      seems clear, under our decisions, that the owner or
      principal contractor is not liable for the negligent
      acts of an independent contractor unless the act to be
      done or the work to be performed is inherently
      15
       See State v. Kucik, No. 2009AP933-CR, unpublished slip
op., ¶46 (Wis. Ct. App. Nov. 16, 2010) (Fine, J., concurring)
("Simply put, there is no specific on-all-fours case because the
issue has apparently not come up before now.    That, of course,
is no reason to not decide the issue.").

                                    16
                                                                       No.    2012AP2085


      dangerous or naturally or necessarily                      creates      the
      nuisance or the defect . . . .

Id. at 35-36.
      ¶32    The principle was invoked in Lofy by plaintiffs who

sought      to   hold   a    school    district     liable       for    the    alleged

negligence of a bus driver who was an independent contractor.

Lofy v. Joint Sch. Dist. No. 2, 42 Wis. 2d 253, 263, 166 N.W.2d

809   (1969).       There     we    noted    the   rule    and    the    "inherently

dangerous"       exception    and   then     rejected     the    argument     that   it
applied in that case:

      The general rule is that one who contracts for the
      services of an independent contractor is not liable to
      others for the acts of the independent contractor.
      There are exceptions to the rule, such as where
      services     contracted    for     involve    inherent
      danger . . . .     The operation of a bus between
      Cumberland and Madison over modern highways cannot be
      considered inherently dangerous.
Id. at 263.

      ¶33    We have also looked to the Restatement (Second) of

Torts in prior cases and have examined the principles set forth

in sections 413, 416 and 427 in resolving questions arising in
negligence claims involving independent contractors.16

      Sections   416   and  427   impute  the   independent
      contractor's negligence to the principal employer
      irrespective of whether the employer is himself or
      herself at fault on the basis that the dangerous
      activities involved give rise to a nondelegable duty.
      "They arise in situations in which, for reasons of

      16
       Restatement (Third) of Torts, Section 59, states that it
replaces sections 416 and 427.     Neither party cited to that
section or in any way relied on it, and we will thus not discuss
it further.

                                            17
                                                                 No.    2012AP2085


     policy, the employer is not permitted to shift the
     responsibility for the proper conduct of the work to
     the contractor."
Wagner, 143 Wis. 2d         at   391   (quoting   Restatement (Second)          of

Torts, Introductory Note to secs. 416-429).                We cited to both

Prosser    and   Keeton's   treatise    and    the    Restatement      for   these

principles in Snider v. Northern States Power Co., 81 Wis. 2d

224, 233, 260 N.W.2d 260 (1977):

     This principle of imposing liability on an otherwise
     immune contracting owner is limited to enterprises in
     which there is a high degree of risk in relation to
     the environment or a specific unreasonable risk to
     third parties. The emphasis is upon the peculiar
     nature of the risk and on the need for special and
     unusual care. Prosser, supra, at 472-73. Restatement
     2d, Torts, in discussing this nondelegable duty,
     refers to "peculiar unreasonable risk" (sec. 413, p.
     384), "peculiar risk" (sec. 416, p. 395), and "special
     danger to others . . . inherent in or normal to the
     work" (sec. 427, p. 415).
     ¶34    As   Snider     recognized,       these   sections      overlap     in

certain respects.17

     17
       It appears that Section 413 could have potential
application to the facts of this case; however, the Brandenburgs
did not allege in the complaint that any harm was caused by
Luethi. Rather, the sole basis identified in the complaint for
the claim was the negligence of Briarwood Forestry Services,
LLC, and its employee for failing to ensure that the herbicide
was safely applied.    Section 413 is entitled "Duty to Provide
for Taking of Precautions Against Dangers Involved in Work
Entrusted to Contractor," and it falls under Chapter 15,
Liability of an Employer of an Independent Contractor, under the
heading, "Topic 1, Harm Caused by Fault of Employers of
Independent Contractors." It states:

     One who employs an independent contractor to do work
     which the employer should recognize as likely to
     create, during its progress, a peculiar unreasonable
     risk of physical harm to others unless special
     precautions are taken, is subject to liability for
                                       18
                                                     No.   2012AP2085



    ¶35   Section 416 is entitled "Work Dangerous in Absence of

Special Precautions" and it falls in Chapter 15, Liability of an

Employer of an Independent Contractor, under the heading, "Topic

2: Harm Caused by Negligence of a Carefully Selected Independent

Contractor."   It states:

    One who employs an independent contractor to do work
    which the employer should recognize as likely to
    create during its progress a peculiar risk of physical
    harm to others unless special precautions are taken,
    is subject to liability for physical harm caused to
    them by the failure of the contractor to exercise
    reasonable care to take such precautions, even though
    the employer has provided for such precautions in the
    contract or otherwise.
Restatement (Second) of Torts § 416 (1965).

    ¶36   A comment to Section 416 states in part:

    There is a close relation between the rule stated in
    this Section, and that stated in § 427, as to dangers
    inherent in or normal to the work. . . . The rules
    stated in the two Sections have been applied more or
    less interchangeably in the same types of cases, and
    frequently have been stated in the same opinion as the
    same rule, or as different phases of the same rule.
    The rule stated in this Section is more commonly
    stated   and   applied  where   the   employer  should
    anticipate the need for some specific precaution, such
    as a railing around an excavation in the sidewalk.
    The rule stated in § 427 is more commonly applied



    physical harm caused to them by the absence of such
    precautions if the employer (a) fails to provide in
    the contract that the contractor shall take such
    precautions, or (b) fails to exercise reasonable care
    to provide in some other manner for the taking of such
    precautions.


Restatement (Second) of Torts § 413 (1965).

                               19
                                                              No.    2012AP2085


    where the danger involved in the work calls for a
    number of precautions . . . .
Id., §416, cmt. a.

    ¶37    Section    427   is   entitled     "Negligence    as     to   Danger

Inherent in the Work" and it falls under the same chapter and

topic heading.     It states:

    One who employs an independent contractor to do work
    involving a special danger to others which the
    employer knows or has reason to know to be inherent in
    or normal to the work, or which he contemplates or has
    reason to contemplate when making the contract, is
    subject to liability for physical harm caused to such
    others by the contractor's failure to take reasonable
    precautions against such danger.
Id., § 427.      A comment to this section clarifies that, like the

rule stated in Section 416, "the rule here stated applies only

where the harm results from the negligence of the contractor in

failing to take precautions against the danger involved in the

work itself, which the employer should contemplate at the time

of his contract."     Id. § 427 cmt. d.        Further, "the rule stated

here has no application . . . as to negligence in the operative

details of the work which involve no peculiar risk, which the

employer may reasonably assume will be carried out with proper

care."   Id.

    ¶38    The    court     of   appeals      concisely     summarized      the

applicable     principles   derived    from   our   case    law,    which   has

consistently referenced the Restatement sections above:

    Following Lofy and Wagner, the  following   principles
    are clear: (1) a principal employer is generally not
    liable for an independent contractor's negligence; (2)
    a principal employer may be liable to a third
    party for the independent contractor's negligence, if

                                      20
                                                                No.    2012AP2085


    the independent contractor was performing inherently
    dangerous work; and (3) a principal employer may be
    liable to the independent contractor's employee, if
    the          independent         contractor          was
    performing extrahazardous work.    The Brandenburgs are
    not     employees     of    Briarwood.      Thus,     to
    hold Luethi liable     for   Briarwood's     negligence,
    the Brandenburgs must show that Briarwood's work was
    inherently dangerous. Contrary to Luethi's assertions,
    they    need    not    show   that    the    work    was
    extrahazardous. . . .

    If the [circuit] court felt the need to reference the
    Restatement, it should have looked to § 427, which is
    directly on point. . . .

    Under Wagner and the applicable jury instruction, two
    elements   are  necessary   for  an   activity  to  be
    considered inherently dangerous: (1) the activity must
    pose a naturally expected risk of harm; and (2) it
    must be possible to reduce the risk to a reasonable
    level by taking precautions. Based on the undisputed
    facts, we conclude as a matter of law that Briarwood's
    application of herbicides met this standard.
Brandenburg   v.    Luethi,   No.    2012AP2085,       unpublished    slip    op.,

¶¶16, 20, 21, (Wis. Ct. App. Apr. 23, 2013) (citations omitted).

We agree.

    ¶39     While   it   is   true   that    in   some    earlier     cases   the

distinction    between    the   categories        of    "extrahazardous"      and
"inherently dangerous" activities appears unclear, we dispelled

any confusion on that point in              Wagner, when we specifically

explained the difference between the two: "We do not regard an

activity which is inherently dangerous because of the absence of

special precautions to be synonymous with an activity that is

extrahazardous.      A person engaged in an activity of the first

type, i.e., one that is inherently dangerous without special




                                      21
                                                                       No.     2012AP2085



precautions, can take steps to minimize the risk of injury."

Wagner, 143 Wis. 2d at 392.

       ¶40      In short, we have consistently acknowledged the rule

and the exception that applies here. The lack of cases in which

the exception has applied in precisely the way it applies here

does not persuade us that the rule does not exist.18

       ¶41      Luethi also argues that, if the "inherently dangerous"

exception       is   good    law,     homeowners      and    landowners       should   be

exempt from its application because no Wisconsin cases dealing

with this exception have applied it to an individual homeowner.

For     the     reason      already       given——that       absence    of     factually

identical cases does not persuade us of the invalidity of the

rule——we disagree.           Nor has Luethi pointed us to precedent as a

legal       basis    supporting       a    contrary     rule    if    an     individual

homeowner is involved.

       ¶42      In a similar vein, he argues that if liability exists

as    to    a   homeowner,     public       policy    factors19      should    preclude

       18
       We are not unaware that the exception has its occasional
detractor.    A dissenting opinion in a 1992 Colorado case
concluded that the exception was impractical and unnecessary and
stated that "clearer more predictable theories of liability are
available to address the policy considerations that purportedly
support the inherently dangerous doctrine." Huddleston by
Huddleston v. Union Rural Elec. Ass'n, 841 P.2d 282, 295 (Colo.
1992) (Rovira, J., dissenting).
       19
            We have summarized those factors as follows:

       In Colla v. Mandella, 1 Wis. 2d 594, 598–99, 85 N.W.2d
       345 (1957) this court first articulated the following
       six public policy factors that could be used by courts
       to limit liability in negligence claims: 1) [T]he
       injury is too remote from the negligence; 2) Recovery
                                            22
                                                                    No.    2012AP2085



liability under these circumstances.              Specifically, he argues

that the injury is too remote from the negligence, that the

injury    is    wildly   out    of     proportion        to   the    tortfeasor's

culpability, that allowing recovery would place an unreasonable

burden on the tortfeasor, and that allowing recovery would enter

a field that has no sensible or just stopping point.                      In support

of his public policy arguments, he relies on our holdings in

Casper v. American International South Insurance Co., 2011 WI

81, 336 Wis. 2d 267, 800 N.W.2d 880, and Hoida, Inc. v. M & I

Midstate Bank, 2006 WI 69, 291 Wis. 2d 283, 717 N.W.2d 17.

    ¶43    In    the   first   case,    Casper,     we    found     the    that   the

injury was too remote from the negligence to permit a finding of

liability for Chief Executive Officer (CEO) Jeffrey Wenham, who

had approved a route that was driven by Mark Wearing, a truck

driver who, while under the influence of multiple drugs, caused

a tragic accident:

    [The CEO] did not hire Wearing. He did not train
    Wearing. He did not supervise Wearing. In fact, he
    never met the man driving the truck that collided with


    is too wholly out of proportion to the culpability of
    the negligent tort-feasor; 3) [I]n retrospect it
    appears too highly extraordinary that the negligence
    should have brought about the harm; 4) Allowing
    recovery would place too unreasonable a burden upon
    [the tortfeasor]; 5) Allowing recovery would be too
    likely to open the way to fraudulent claims; or 6)
    Allowing recovery would enter a field that has no
    sensible or just stopping point.

Fandrey ex rel. Connell v. Am. Family Mut. Ins. Co., 2004 WI 62,
¶1 n.1, 272 Wis. 2d 46, 680 N.W.2d 345 (internal quotations
omitted).

                                       23
                                                                        No.    2012AP2085


       the Caspers' vehicle that day in May. Any negligence
       on [the CEO's] part was remote from the Caspers'
       injury in terms of time, distance, and cause.
Casper, 336 Wis. 2d 267, ¶96.

       ¶44   In     Hoida,     the     plaintiff         sought     recovery    from     a

disbursing agent of money that was disbursed to a subcontractor

who took $650,000 in construction loan proceeds without doing

the work.      Hoida, 291 Wis. 2d 283, ¶43.                  We declined on public

policy grounds to assign liability to a disbursing agent for a

construction        loan,     where    that       agent     "acted    solely    at     the
direction" of the bank. We did so on the grounds that permitting

recovery would place too unreasonable a burden on such agents to

verify details of the progress of construction projects.                         Id.

       ¶45   Luethi analogizes his position to that of the CEO in

Casper,      for     whom     the     ultimate       harm     was     not     reasonably

foreseeable, and to the disbursing agent in Hoida, who would

have    been       unreasonably       burdened      by     the     responsibility       of

checking on the progress of the work.                      The plaintiffs disagree

that such analogies are valid.

       ¶46   We do not see the situation of a person hiring an
independent        contractor        doing    inherently          dangerous    work     as

raising the types of concerns that precluded liability in the

cases Luethi cites.            He cannot be compared to the CEO who did

not hire or even meet the truck driver who caused the harm and

whose only connection to the accident was the fact that he had

approved the route the driver was on.                     Nor is a person who hires

an independent contractor to do inherently dangerous work on his
own    property      fairly    compared       to    a     disbursing    agent     for    a

                                             24
                                                                       No.    2012AP2085



construction loan.           This is true for many reasons, including

that the property where the work was done was Luethi's own.

Also, the construction project was of a magnitude much larger

than a one-time application of herbicide.

       ¶47     Further,     the     public    policy    factors        have   in    fact

already been balanced in favor of potential liability in these

cases.       Public policy reasons underlie the "inherently dangerous

activity"       exception      in    the   first    place,    as   the     Restatement

sections discussed note.             As one court observed, the "inherently

dangerous" exception "accords with basic intuitions of fairness,

and     it    is   also    consistent        with   what     is    often      efficient

economically."         Huddleston by Huddleston v. Union Rural Elec.

Ass'n, 841 P.2d 282, 287 (Colo. 1992).                        The reason for its

existence is that the employer is in a better position than

third       parties   to   take     precautions     against     harm     to   unwitting

third parties, and should not be permitted to shift liability to

a     contractor       where        inherently      dangerous      activities        are

involved.20        We do not agree that the injury is so remote from
the negligence that public policy precludes liability – indeed

it follows directly from it.               Also, we do not agree that holding

Luethi       liable    imposes       an    unreasonable      burden      under     these

circumstances.




       20
        Restatement (Second) Torts, Introductory Note to §§ 416-
429.   ("[F]or reasons of policy, the employer is not permitted
to shift the responsibility for the proper conduct of the work
to the contractor.")

                                             25
                                                                No.     2012AP2085



    ¶48    Alternatively, Luethi asks that we adopt a rule that

liability may exist for a homeowner only where an activity is

"extrahazardous," using the test employed by the Kansas district

court in Desaire, which applied the six factors from Restatement

(Second)   of   Torts   §   520.     Section   520,   which     falls    in   the

division   concerning       strict    liability,      defines       "abnormally

dangerous" activities using the following standard:

    In determining whether an activity is abnormally
    dangerous, the following factors are to be considered:

    (a) existence of a high degree of risk of some harm to
    the person, land or chattels of others;

    (b) likelihood that the harm that results from it will
    be great;

    (c) inability to eliminate the risk by the exercise of
    reasonable care;

    (d) extent to which the activity is not a matter of
    common usage;

    (e) inappropriateness of the           activity     to    the     place
    where it is carried on; and

    (f) extent to which its value to the community is
    outweighed by its dangerous attributes.
Restatement (Second) of Torts § 520 (1977).

    ¶49    The Desaire decision relied on Section 520.                  From the

cases to which the Desaire court cites, it can be inferred that

the claim involved in the case may have been a claim for strict

liability rather than a negligence claim though that is not




                                      26
                                                                     No.    2012AP2085



clearly stated.21           What is clear is that application of the

factors from Section 520 is appropriate where a claim for strict

liability      is   made.     To    apply    such   a   standard     to    negligence

claims such as this one would be a departure from Wisconsin law,

as the court of appeals correctly noted.22                     To import strict

liability      from   a   products    liability     context    to    a     negligence

claim would mean "reliev[ing] [a plaintiff] of proving specific

acts    of    negligence      and    protect[ing]       him   from    [applicable]

defenses . . . ."           Dippel v. Sciano, 37 Wis. 2d 443, 460, 155

N.W.2d 55 (1967).
       21
       This is partly because the Desaire court was not actually
deciding the "abnormally dangerous" activity issue; it was
merely commenting on the issue in the context of deciding a
completely unrelated matter, that "the state district court did
not issue a final and hence binding order on the Co-op's
independent contractor status." Desaire v. Solomon Valley Co-op,
Inc., No. 94-1271-PFK, at *3 (D. Kan., Sept. 14, 1995).
       22
            The court of appeals stated,

       Moreover, even absent any conflict with Wisconsin law,
       we are not convinced that Desaire's reliance on § 520
       was correct. Section 520 is found in Chapter 21 of the
       Restatement, which deals with situations in which a
       person may be subject to strict liability for harm
       caused by abnormally dangerous activities. See, e.g.,
       Restatement (Second) of Torts §§ 519, 520B, 520C
       (1977). Chapter 21 does not address employer liability
       for harm caused by an independent contractor. That
       topic is instead discussed in Chapter 15, which
       contains a section that specifically addresses an
       employer's   liability    for   inherently   dangerous
       activities. See id., § 427 ("Negligence as to Danger
       Inherent in the Work").

Brandenburg v. Luethi, No. 2012AP2085,                   unpublished        slip
op., ¶20, (Wis. Ct. App. Apr. 23, 2013).



                                            27
                                                                    No.     2012AP2085



       ¶50   Having established what the law in Wisconsin is, we

turn   to    Luethi’s    final   argument,    which    is    that    even    if   the

"inherently dangerous" exception is the law and the Wagner and

Lofy standards govern, herbicide spraying does not qualify as

inherently dangerous.        The plaintiffs, of course, disagree.

       ¶51   To support his argument that herbicide spraying is not

inherently dangerous, Luethi points to Comment f to Restatement

(Second) of Torts, Section 413.         That section states:

       One who employs an independent contractor to do work
       which the employer should recognize as likely to
       create, during its progress, a peculiar unreasonable
       risk of physical harm to others unless special
       precautions are taken, is subject to liability for
       physical harm caused to them by the absence of such
       precautions if the employer

       (a) fails to provide in the contract                      that       the
       contractor shall take such precautions, or

       (b) fails to exercise reasonable care to provide in
       some other manner for the taking of such precautions.
Restatement (Second) of Torts § 413 (1965).

       ¶52   The comment to which Luethi refers provides that "the
extent of the employer's knowledge and experience in the field

of work to be done is to be taken into account," and Luethi

asserts that in light of this comment, he cannot be held liable

because he "had no knowledge of the peculiar risks involved, nor

special precautions needed to mitigate them, nor any reason to

foresee      [the      contractor]    would        ignore     standard        safety

precautions     such    as   instructions     on    the     chemicals'      labels."

Luethi's knowledge or lack thereof are matters to be considered
as to whether he exercised ordinary care.

                                      28
                                                                             No.    2012AP2085



      ¶53   Section 413, the section with the comment to which

Luethi cites, falls into the first part of Chapter 15 of the

Restatement       (Second),           "Liability       of      an     Employer        of     an

Independent Contractor." The chapter is divided into two parts:

the   first,     Topic      1,     covers      "Harm    Caused        by    the     Fault    of

Employers of Independent Contractors," and the second, Topic 2,

covers "Harm Caused by the Negligence of a Carefully Selected

Independent Contractor."                Topic 2, which includes sections 416

and 427, which we discussed above, overlaps with Section 413, as

was acknowledged in Snider, in that all three contain language

conditioning liability on, among other things, what the employer

"should recognize" or "has reason to know" about the nature of

the danger involved in the work.

      ¶54   Under sections 416 and 427, an employer's assertions

of a lack of knowledge about an activity's dangerousness are not

dispositive       on    the      question       of    its     inherent        dangerousness

because     liability       may     be    imposed       for       activity        "which    the

employer    should       recognize        as    likely       to      create       during    its
progress    a    peculiar        risk    of    physical       harm    to     others    unless

special precautions are taken" (as Section 416 states), and for

activity    involving         "a    special         danger    to      others       which    the

employer knows or has reason to know to be inherent in or normal

to    the   work,      or     which      he    contemplates          or    has     reason    to

contemplate when making the contract" (as Section 427 states).

      ¶55   The     Restatement          sections      at     issue        thus    explicitly

condition liability not on actual knowledge but on the inherent
dangers     an    employer         of    an    independent           contractor       "should
                                               29
                                                                          No.     2012AP2085



recognize,"        "has      reason    to        know,"       or   "has         reason    to

contemplate."        This "knows or has reason to know" factor seems

to come into play on the question of whether Luethi failed to

use ordinary care with regard to the activity.

      ¶56    In    many    cases,     the   determination          of    an     activity's

inherent dangerousness will be a question of fact.23                          However, in

certain circumstances involving undisputed facts, a court may

hold an activity is inherently dangerous as a matter of law.                             As

noted above, Wisconsin Jury Instruction–Civil 1022.6 includes a

note referring to the threshold "inherently dangerous" question

that says, "There are times when the [first] question will not

be necessary."

      ¶57    For example, in Lofy, this court held as a matter of

law   that    "[t]he      operation    of    a     bus    between       Cumberland       and

Madison     over    modern      highways    cannot       be   considered        inherently

dangerous."        Lofy, 42 Wis. 2d at 263.              See also Brooks v. Hayes,

133 Wis. 2d 228, 395 N.W.2d 167 (1986).                            Here the court of

appeals,     citing       the    extensive       and     uncontroverted          evidence,
determined that certain precautions could reduce the risk to a

reasonable level:

      At   the    fact-finding   hearing,    Brian   Borreson,
      Briarwood's   owner,   testified  that    when  spraying
      herbicides, there is a risk that drift will occur and
      cause damage to neighboring properties. Lee Shambeau,

      23
       See, e.g., Mueller v. Luther, 31 Wis. 2d 220, 230-231,
142 N.W.2d 848 (1966) and Wis. JI——Civil, 1022.6, Liability of
One Employing Independent Contractor (including as a suggested
verdict form a jury question on whether the work performed was
inherently dangerous).

                                            30
                                                          No.    2012AP2085


    Luethi's expert witness, also described various ways
    that sprayed herbicides can cross property lines, and
    he admitted that herbicide drift can cause harm. In
    addition, the Brandenburgs' expert, Gary LeMasters,
    testified that spraying herbicides involves a risk of
    drift onto neighboring properties. Luethi did not
    present any evidence to the contrary. Thus, the
    undisputed   evidence  established   that  Briarwood's
    spraying of the herbicides posed a risk of harm.
    Moreover,   common  sense   dictates  that  herbicides
    sprayed outdoors on one property will not necessarily
    be contained to that property. Consequently, the risk
    of harm is one that could be naturally expected to
    arise in the absence of precautions.

    Undisputed evidence also showed that the risk of harm
    could be reduced to a reasonable level by taking
    certain   precautions.  Both   Borreson  and   Shambeau
    testified that various practices can be used to reduce
    the possibility of drift, including: (1) avoiding
    spraying during high velocity winds; (2) spraying when
    the wind is blowing away from a neighbor's property;
    (3) spraying in cooler weather; (4) using low pressure
    spray nozzles; (5) using a thickening agent; and (6)
    keeping spray nozzles close to the ground. While these
    practices do not completely eliminate the possibility
    of drift, Borreson testified they "should be fairly
    effective in controlling the situation[.]" Similarly,
    Shambeau testified that the risk of drift can never be
    eliminated "100 percent," but it can be reduced by
    taking precautions. LeMasters agreed that the risk
    cannot be completely eliminated, but he stated the
    herbicides in question can be "applied safely without
    drift[.]" The circuit court aptly summarized the
    witnesses' testimony, stating that, although the risk
    of harm can never be eliminated entirely, it can be
    reduced "to a large degree by using reasonable care."

    The undisputed evidence therefore established that
    Briarwood's application of the herbicides posed a
    naturally expected risk of harm, and that certain
    precautions could be taken to reduce the risk to a
    reasonable level.
Brandenburg   v.   Luethi,   No.   2012AP2085,   unpublished    slip   op.,
¶¶22-24 (Wis. Ct. App. Apr. 23, 2013).


                                    31
                                                                              No.     2012AP2085



    ¶58        We agree with the court of appeals for the reasons it

stated that in this case, under our precedent, the activity is

inherently      dangerous,       because         the    activity      poses      a    naturally

expected       risk    of   harm,     and    taking       certain     precautions           could

reduce the risk to a reasonable level.

    ¶59        That determination resolves the threshold question in

this claim as to Luethi.                    Because the activity involved was

inherently dangerous, Luethi may be liable despite hiring an

independent contractor.               The next questions to answer are 1)

whether Luethi failed to use ordinary care with regard to any

danger inherent in the herbicide spraying that he knew or had

reason    to    know    about,       and    2)    if    so,    whether      any      harm    that

occurred was caused by the spraying.                          As the court of appeals

noted, "[T]he factual question remains for the jury to determine

whether    Luethi       exercised      ordinary         care    to    prevent        damage    to

the Brandenburgs' property."                Id., ¶24.

                                     IV.    CONCLUSION

    ¶60        The record contains uncontroverted evidence that the
chemical       used    here    is    capable       of     killing     56    "woody      plant"

species,       including      oak,    birch,       poplar      and    maple      trees.        It

therefore poses a "naturally expected risk of harm" to trees on

neighboring      properties.           The       record    also      contains        undisputed

testimony and exhibits showing that it is possible to reduce

that risk by taking precautions.                       Therefore, both parts of the

inherently dangerous test are satisfied, and we agree with the

court     of    appeals       that     under       Wisconsin         law,      under        these
circumstances,         "spraying       the        herbicides         was    an       inherently
                                             32
                                                                          No.     2012AP2085



dangerous       activity,      and,    as    a    result,     the   general        rule   of

nonliability       for    an    independent        contractor's          torts    did     not

apply."24

     ¶61    The threshold question in the negligence determination

is resolved here in favor of a determination that Luethi may be

liable on the grounds that the spraying here was an inherently

dangerous activity.            With that question resolved, the negligence

claim     may     now     proceed,       with      the    plaintiffs        having        the

opportunity to show that Luethi failed to use ordinary care with

regard to the activity and that such failure was a cause of the

damage    claimed,       followed      by   an    appropriate       damages       question.

This is consistent with the approach applied in Wisconsin Jury

Instruction——Civil            1022.6   and       the   Suggested        Verdict    Form     1

(Inherently dangerous activity).                  It is also consistent with the

Restatement sections on which we have relied in the prior cases

addressing this question.

     ¶62    The    Restatement         sections        describe     a    framework       that

imposes liability on an employer for the acts of the independent
contractor where three facts are established: that there exists

a   naturally      expected       risk      of    harm,      that   there       exists    an

opportunity to take precautions against the harm, and that the

employer "knows or has reason to know" that it poses a risk and

requires precautions.             The concurrence rightly points out that

Wisconsin       case    law    clearly      adopts     the    "inherently        dangerous


     24
       Brandenburg v. Luethi, No. 2012AP2085, unpublished slip
op., ¶24 (Wis. Ct. App., Apr. 23, 2013).

                                             33
                                                                       No.     2012AP2085



exception" as described in the Restatement sections discussed

herein.       However, it is equally clear that Wisconsin courts have

rejected a strict liability approach in "inherently dangerous"

cases.       Adopting such an approach would erase the distinction

between      "inherently    dangerous"     and    "extrahazardous            activity,"

which we explicitly declined to do in Wagner.

       ¶63    At   this    point    in    the    case,     there       has     been   no

determination by a trier of fact of what Luethi knew or had

reason to know about the danger inherent in the work.                        To impose

strict       liability    would    therefore     contravene        the       applicable

section of the Restatement and change the law by erasing one

requirement——making an employer liable for activities even where

it is not established that the employer knew or had reason to

know of the danger inherent in the work.                    The lack of clarity

on the analysis in prior cases is partly due to the fact that

this particular question has not been squarely addressed because

the application of the "inherently dangerous" exception has been

mentioned in other contexts rather than being subjected to full
analysis.       Nevertheless, imposing strict liability without any

resolution of the knowledge requirement, within the framework of

the duty of ordinary care, is unsupported by the Restatement

sections.       This "knows or has reason to know" factor seems to

come into play on the question of whether Luethi failed to use

ordinary care with regard to the activity.                       No resolution of

that   question     has    been    made   at    this     point    in     the    record;

therefore, the court of appeals correctly stated that the case
should be remanded for the relevant further determinations to be
                                          34
                                                           No.   2012AP2085



made, specifically "whether Luethi exercised ordinary care to

prevent damage to the Brandenburgs' property."

       ¶64   We therefore affirm the court of appeals and remand

this    matter   to   the   circuit    court   for   further   proceedings

consistent with this opinion.

       By the Court.—Affirmed and cause remanded to the circuit

court for further proceedings consistent with this opinion.




                                      35
                                                                       No.    2012AP2085.ssa


      ¶65    SHIRLEY         S.    ABRAHAMSON,        C.J.     (concurring       in     part,

dissenting in part).               When a landowner employs an independent

contractor to perform an activity that this court declares is

inherently dangerous as a matter of law, who should bear the

cost of the damage to the innocent neighbor's property?                               Should

it   be   the     employer        who   hires       the    independent    contractor      to

perform the inherently dangerous activity and reaps the benefits

of that activity?             Or should it be the innocent neighbor who

suffers     the    damages        caused       by    the    independent       contractor's

negligence?1

      ¶66    Our    case      law       has    already      answered     this    question:

"[A]n     employer      of    an    independent           contractor     is   vicariously

liable     for    the   torts       of    an    independent       contractor       if    the

activity of the independent contractor is inherently dangerous."2
      1
       In these situations liability has been imposed on the
employer based on two policy concerns:     Fairness and economic
efficiency.    Huddleston v. Union Rural Elec. Ass'n, 841
P.2d 282, 287 (Colo. 1992). See Alan O. Sykes, The Economics of
Vicarious Liability, 93 Yale L. J. 1231, 1271-73 (1984).
      2
       Brooks v. Hayes, 133 Wis. 2d 228, 233-34, 242-43, 395
N.W.2d 167 (1986).    Although Brooks was not decided on the
grounds that the inherently dangerous exception applied, it did
properly state the test for the vicarious liability of an
employer for the torts of its independent contractor while
performing an inherently dangerous activity.     Simply because
Brooks was decided on other grounds does not render its
statement of law inaccurate.      Wisconsin does not consider
statements germane to a controversy as dicta.     See Zarder v.
Humana Ins. Co., 2010 WI 35, ¶52 n.19, 324 Wis. 2d 325, 782
N.W.2d 682.

     See also Wagner v. Cont'l Cas. Co., 143 Wis. 2d 379, 391,
421 N.W.2d 835 (1988) (cited by majority op., ¶39); Finkelstein
v. Majestic Realty Corp., 198 Wis. 527, 537, 224 N.W. 743 (1929)
(cited by majority op., ¶30); Medley v. Trenton Inv. Co., 205
Wis. 30, 36, 236 N.W. 713 (1931) (cited by majority op., ¶31).
                                                1
                                                       No.    2012AP2085.ssa


     ¶67    The majority opinion professes that it "sets forth the

proper analysis in applying the inherently dangerous exception

to the general rule,"3 but its analysis does not comport with the

principles underlying the inherently dangerous exception.4

     ¶68    The general rule, upon which we all agree, is that

employers of independent contractors are not generally liable

for the torts committed by their independent contractors.                An




     Vicarious liability applies when the law imposes a duty on
an employer, regardless of the employer's own actions, for the
tortious actions of another:

     Vicarious liability is a form of strict liability
     without fault.    A master may be held liable for a
     servant's torts regardless of whether the master's own
     conduct is tortious. . . . [V]icarious liability is a
     separate and distinct theory of liability, and should
     not be confused with any direct liability that may
     flow from the master's own fault in bringing about the
     plaintiff's harm.     Vicarious liability is imputed
     liability.

Kerl v. Dennis Rasmussen,          Inc.,   2004   WI    86,     ¶21,    273
Wis. 2d 106, 682 N.W.2d 328.

     The majority opinion's use of the term "strict liability"
is misleading.    Majority op., ¶¶13, 14, 62, 63.       Once the
activity has been deemed "inherently dangerous," the plaintiff
must still show that the independent contractor was causally
negligent.    If there was negligence on the part of the
independent contractor in performing that inherently dangerous
activity, then the employer is also liable, regardless of his or
her own personal negligence.
     3
         Majority op., ¶27 n.12.
     4
       This   opinion  addresses   the   "inherently dangerous"
exception and does not address the "extrahazardous activity"
exception, which has different rules for liability. See Wagner,
143 Wis. 2d at 387-88, 391-98.

                                   2
                                                                No.   2012AP2085.ssa


employer may, however, be liable for the torts of an independent

contractor in two circumstances:

            (1) "the employer may be liable for any negligence of

     his own in connection with the work to be done," and

            (2)    under      certain         circumstances     such      as     the

     independent         contractor's          performance      of     inherently

     dangerous activities, the employer may be "liable for the

     negligence     of     the   contractor,       although     [the     employer]

     has . . . done everything that could reasonably be required

     of him [or her]."5

     ¶69    These two bases of liability of the employer of an

independent contractor are analyzed separately in the case law

and the literature.

     ¶70    This case addresses only a claim against the employer

(Luethi)    for   the    tortious      acts    committed   by   his    independent

contractor.       The complaint does not allege that any wrongful

acts were committed by Luethi.6               As the majority opinion notes,

summary judgment determinations rely solely on allegations in
the complaint.7

     ¶71    By    confusing      the     two    separate      inquiries     of    an

employer's liability, the majority reaches the conclusion that

vicarious liability attaches to the employer as a matter of law

     5
       W. Page Keeton et al., Prosser and Keeton on the Law of
Torts § 71, at 510, 511 (5th ed. 1984).
     6
       Majority op., ¶17 ("The only basis in the complaint for
the   claim    was   that  the   independent  contractor   was
negligent . . . .").
     7
         Majority op., ¶24.

                                          3
                                                                   No.    2012AP2085.ssa


for his or her independent contractor's torts in performing an

inherently dangerous activity, but that such an employer can

nonetheless       avoid   liability     if    he    or    she   exercised     ordinary

care.

      ¶72    Because the court has already determined as a matter

of law that the herbicide spraying by the independent contractor

in the instant case constituted an inherently dangerous activity

and     nothing     in    the   complaint          or     record   avers      Luethi's

negligence, no inquiry into Luethi's level of care is necessary.

      ¶73    Accordingly, I agree with the majority opinion that

the matter is to be remanded to the circuit court to determine

whether     the   independent    contractor         was    causally      negligent    in

damaging the neighbor's property.                 I disagree that on remand the

circuit court must resolve the question of whether Luethi failed

to use ordinary care with regard to the activity.                         Neither the

complaint nor the summary judgment record raises the issue of

the negligence of Luethi himself.

      ¶74    I reach my conclusions by reasoning as follows:
             I. The principles of tort law in the Restatements and

      the literature lead to the conclusion that an employer of

      an    independent    contractor        is    vicariously     liable     for    the

      causal      negligence     of     the       independent      contractor        who

      performs an inherently dangerous activity.                         See ¶¶75-89,

      infra.

             II. Wisconsin case law has adopted these principles

      and has applied them.           See ¶¶90-97, infra.



                                         4
                                                              No.    2012AP2085.ssa


           III. By declaring as a matter of law that the activity

     of the independent contractor was inherently dangerous, the

     majority opinion has by definition already concluded as a

     matter of law that a reasonable person in the position of

     Luethi knew or had reason to know of the inherent danger in

     the activity.       See ¶¶98-104, infra.

           IV.     The   Wisconsin     jury       instruction       on     "inherent

     dangerousness,"      on   which   the    majority    opinion         rests   its

     reasoning, requires clarification in light of our existing

     case law.     See ¶¶105-118, infra.

                                       I

     ¶75   In order to clarify the nature of the liability in the

instant case, I lay out the state of the law regarding instances

in which an employer of an independent contractor is liable for

the independent contractor's negligence.

     ¶76   The general rule, as I stated above, is that one who

contracts for the services of an independent contractor is not

liable to others for the acts of the independent contractor.8
     ¶77   An employer may, however, be liable for the torts of

an   independent     contractor      under    a     variety     of       exceptional

circumstances.      The Restatement (Second) of Torts organizes the

bases for an employer's liability when he or she employs an

independent contractor into two distinct categories:

           (1) "harm caused by fault of employers of independent

     contractors"9 and


     8
       Lofy v. Joint School Dist. No. 2, 42 Wis. 2d 253, 263, 166
N.W.2d 809 (1969).

                                       5
                                                                No.    2012AP2085.ssa


            (2) "harm caused by negligence of a carefully selected

     independent contractor."10

     ¶78    These     two   categories        are   described     in       the    Third

Restatement as (1) "direct liability in negligence"11 and (2)

"vicarious liability."12

     ¶79    In the first category, direct liability, an employer

of an independent contractor may be held liable for the injuries

caused by the employer's own negligence.13                 That is, liability

for the employer exists on "occasions where the employer may be

liable    for   his   [or   her]   own       negligence,   even       if    the   work

entrusted to the contractor is such that the employer is not

     9
       Restatement (Second) of Torts ch. 15, topic 1, intro.
note, at 371 (1965).
     10
       Restatement (Second) of Torts, ch. 15, topic 2, intro.
note, at 371 (1965).        "The liability imposed is closely
analogous to that of a master for the negligence of his servant.
The statement commonly made in such cases is that the employer
is under a duty which he is not free to delegate to the
contractor."   Id.   See also 2 Dan B. Dobbs, Paul T. Hayden &
Ellen M. Bublick, The Law of Torts § 432 (2d ed. Practitioner
Treatise Series 2011).

     The inherently dangerous doctrine is also sometimes
referred to as a nondelegable duty or as a peculiar risk. See,
e.g., Restatement (Second) of Torts §§ 416, 427 (1965); 2 Dan B.
Dobbs et al., The Law of Torts § 432.
     11
       Restatement (Third) of Torts:                Liability for Physical and
Emotional Harm, § 55, at 363 (2012).
     12
       Restatement (Third) of Torts:                Liability for Physical and
Emotional Harm, § 57, at 400 (2012).
     13
       See Wagner, 143 Wis. 2d at 388 ("[A] principal employer
may be liable to the independent contractor's employee for
injuries caused by the principal employer's affirmative act of
negligence.") (citing Barth v. Downey Co., Inc., 71 Wis. 2d 775,
239 N.W.2d 92 (1976)).

                                         6
                                                           No.   2012AP2085.ssa


otherwise         answerable     for       the    negligence       of       the

contractor . . . ."14

     ¶80    The    Restatement   (Third)     of   Torts:     Liability      for

Physical and Emotional Harm acknowledges a variety of potential

negligent acts on the part of the employer that would create

liability, as listed in the relevant sections of the Restatement

(Second):15

     The hirer's negligence might take various forms,
     including the failure to use reasonable care in
     selecting a competent contractor;16 giving orders or
     directions  to   the   contractor  without  exercising
     reasonable care;17 failing to exercise reasonable care

     14
       U.S. Fid. & Guar. Co. v. Frantl                 Indus.,      Inc.,    72
Wis. 2d 478, 487, 241 N.W.2d 421, 426 (1976).
     15
       The comment to this section notes that "Sections 55 and
56 subsume and replace the direct-liability provisions set out
in §§ 410-415 of the Restatement Second of Torts." Restatement
(Third) of Torts: Liability for Physical & Emotional Harm § 55
cmt. a (2012).
     16
       This provision adopts and replaces the liability in
selection of a contractor discussed in Restatement (Second) of
Torts § 411, which states:

     § 411 Negligence in Selection of Contractor

     An employer is subject to liability for physical harm
     to third persons caused by his failure to exercise
     reasonable care to employ a competent and careful
     contractor

     (a) to do work which will involve a risk of physical
     harm unless it is skillfully and carefully done, or

     (b) to perform any duty which the employer owes to
     third persons.
     17
       This provision adopts and replaces the liability in
orders or directions negligently given by the employer,
discussed in Restatement (Second) of Torts § 410, which states:

                                       7
                                                      No.    2012AP2085.ssa

    as to dangerous conditions on the land;18 failing to
    use reasonable care as to artificial conditions and

    § 410 Contractor's Conduct in Obedience to Employer's
    Directions

    The employer of an independent contractor is subject
    to the same liability for physical harm caused by an
    act or omission committed by the contractor pursuant
    to orders or directions negligently given by the
    employer, as though the act or omission were that of
    the employer himself.

     Similarly, if the employer retains control over the actions
of the independent contractor's work, the employer remains
liable for negligent acts caused by the work as discussed in
Restatement (Second) of Torts § 414:

    § 414 Negligence     in   Exercising   Control   Retained     by
    Employer

    One who entrusts work to an independent contractor,
    but who retains the control of any part of the work,
    is subject to liability for physical harm to others
    for whose safety the employer owes a duty to exercise
    reasonable care, which is caused by his failure to
    exercise his control with reasonable care.
    18
        As the comment states, this liability for "failing to use
reasonable care as to artificial conditions and activities on
the land that pose a risk of physical harm to those off the
land" replaces the specific rules relating to owners or
possessors of land.    Restatement (Second) of Torts §§ 412, 415
(1965).

     The Restatement (Second) of Torts, § 412, creates liability
for failure of the principal employer to properly inspect the
contractor's work to ensure that the land or chattel is in
reasonably safe condition:

    § 412 Failure   to   Inspect   Work    of   Contractor    After
    Completion

    One who is under a duty to exercise reasonable care to
    maintain land or chattels in such condition as not to
    involve unreasonable risk of bodily harm to others and
    who entrusts the work of repair and maintenance to an
    independent contractor, is subject to liability for
    bodily harm caused to them by his failure to exercise
    such care as the circumstances may reasonably require
                               8
                                                 No.   2012AP2085.ssa

    activities on the land that pose a risk of physical
    harm to those off the land;19 and failing to exercise
    reasonable care as to the manner in which the



    him to exercise to ascertain whether the land or
    chattel is in reasonably safe condition after the
    contractor's work is completed.

Restatement (Second) of Torts § 412, at 382 (1965).

     The Restatement (Second) of Torts, § 415, provides for
liability when a principal employer landowner opens the land for
public use and fails to exercise reasonable care in protecting
the public from harms caused by an independent contractor:

    § 415 Duty to Supervise Equipment and Methods of
    Contractors or Concessionaires on Land Held Open to
    Public

    A possessor of land who holds it open to the public
    for any purpose is subject to liability to members of
    the public entering for that purpose for physical harm
    caused to them by his failure to exercise reasonable
    care to protect them against unreasonably dangerous
    activities of, or unreasonably dangerous conditions
    created    by,    an    independent   contractor    or
    concessionaire employed or permitted to do work or
    carry on an activity on the land.

Restatement (Second) of Torts § 415, at 390 (1965).
    19
       The Restatement (Second) of Torts § 414A provides for
liability when a principal employer landowner knows or has
reason to know that the independent contractor's activities or
conditions create an unreasonable risk to those outside the
land:

    § 414A Duty of Possessor of Land to Prevent Activities
    and Conditions Dangerous to Those Outside of Land

    A possessor of land who has employed or permitted an
    independent contractor to do work on the land, and
    knows or has reason to know that the activities of the
    contractor or conditions created by him involve an
    unreasonable risk of physical harm to those outside of
    the land, is subject to liability to them for such
    harm if he fails to exercise reasonable care to
    protect them against it.
                               9
                                                                No.    2012AP2085.ssa

     contractor performs any part of the work over which
     the hirer has retained control.20
Restatement     (Third)   of   Torts   § 55    cmt.      a    (2012)     (footnotes

added).

     ¶81   In    those    cases   falling     in   the       first    category    of

employer liability, in which the employer's own negligence is at

issue, the employer is liable if the employer breached his or

her duty of ordinary care.21

     20
       This   provision adopts  and   replaces  the  principal
employer's liability for failure to take precautions against
peculiar known risks of harm discussed in Restatement (Second)
of Torts § 413:

     § 413 Duty to Provide for Taking of Precautions
     Against   Dangers Involved in Work Entrusted to
     Contractor

     One who employs an independent contractor to do work
     which the employer should recognize as likely to
     create, during its progress, a peculiar unreasonable
     risk of physical harm to others unless special
     precautions are taken, is subject to liability for
     physical harm caused to them by the absence of such
     precautions if the employer

     (a) fails to provide in the contract                        that      the
     contractor shall take such precautions, or

     (b) fails to exercise reasonable care to provide in
     some other manner for the taking of such precautions.
     21
       For example, in a case alleging negligent hiring or
selection of an independent contractor, the jury determines
whether the employer acted negligently in selecting the
contractor based on competence, insurance, or other factors.
See Wagner, 143 Wis. 2d at 389-90.

     The Restatement (Second) of Torts lists factors that
determine the amount of care required in the selection and
hiring of competent contractors:

     (1) [t]he danger to which others will be exposed if
     the contractor's work is not properly done; (2) the
     character of the work to be done——whether the work
                              10
                                                               No.   2012AP2085.ssa


      ¶82    Conversely,    in   cases    in   the   second    category,       i.e.,

vicarious liability, the employer's own negligence is not at

issue.      Once an activity falls into this second category, the

liability of an employer of an independent contractor depends on

the   tortious     acts    of    its   independent     contractor,       not    the

tortious act of the employer.

      ¶83    The   Restatement     (Second)    of    Torts    explicitly       notes

that for this category of liability, the potential negligence of

the employer is irrelevant:

      The rules stated in the following §§ 416-429 [under
      the heading "Harm Caused by Negligence of a Carefully
      Selected Independent Contractor"], unlike those stated
      in the preceding §§ 410-415 [under the heading "Harm
      Caused   by   Fault   of   Employers   of    Independent
      Contractors"],   do  not    rest  upon    any   personal
      negligence of the employer.        They are rules of


      lies within the competence of the average man or is
      work which can be properly done only by persons
      possessing special skill and training; and (3) the
      existence of a relation between the parties which
      imposes upon the one a peculiar duty of protecting the
      other.

Restatement (Second) of Torts § 411 cmt. C, at 378 (1965).

     Similarly, in a case alleging a failure to inspect the
contractor's work, an employer of an independent contractor may
be liable for failure to properly inspect the independent
contractor's work to ensure that it was left in a reasonably
safe condition.     See Brown v. Wis. Natural Gas Co., 59
Wis. 2d 334, 208 N.W.2d 769 (1973).

     The Restatement (Second) of Torts recognizes that highly
fact-based determinations are required to determine the amount
of care required by the employer, because of "an almost infinite
variety of construction and repair work done by all sorts and
kinds of contractors on buildings and chattels used for
infinitely varying purposes . . . ."    Restatement (Second) of
Torts § 412 cmt. c, at 383 (1965).

                                         11
                                                                     No.    2012AP2085.ssa

     vicarious liability, making the employer liable for
     the   negligence   of   the   independent  contractor,
     irrespective of whether the employer has himself been
     at fault.    They arise in situations in which, for
     reasons of policy, the employer is not permitted to
     shift the responsibility for the proper conduct of the
     work to the contractor.     The liability imposed is
     closely analogous to that of a master for the
     negligence of his servant.
Restatement (Second) of Torts ch. 15, topic 2, intro. note, at

394 (1965) (emphasis added).

     ¶84    The        Restatement     (Third)    of    Torts:         Liability        for

Physical    and    Emotional     Harm    echoes     this      declaration,           stating

that the rules it sets forth are "consistent with the Second

Restatement       of    Torts"   and    asserting      that    the     rules     in    this

second category are "appropriately viewed as rules of vicarious

liability."22          The Restatement (Third) goes on to reiterate the

irrelevance of the principal employer's own negligence:                               "These

rules subject the hirer, even absent the hirer's own negligence,

to liability for harm caused by the tortious conduct of another

actor——the independent contractor."23

     ¶85    The        Restatements      (Second)      and     (Third)          of    Torts

identify the "inherently dangerous" exception as falling into

this second category of vicarious liability.

     ¶86    Section 416 of the Restatement (Second) states that an

employer is subject to vicarious liability for the torts of an

independent       contractor     under    circumstances         with       an   increased

risk that can be reduced through special precautions:

     22
       Restatement (Third) of Torts: Liability for Physical and
Emotional Harm, § 57 cmt. A, at 401 (2012).
     23
          Id. (emphasis added).

                                          12
                                                           No.   2012AP2085.ssa

    One who employs an independent contractor to do work
    which the employer should recognize as likely to
    create during its progress a peculiar risk of physical
    harm to others unless special precautions are taken,
    is subject to liability for physical harm caused to
    them by the failure of the contractor to exercise
    reasonable care to take such precautions, even though
    the employer has provided for such precautions in the
    contract or otherwise.
2 Restatement (Second) of Torts § 416 at 395 (1965).

    ¶87     Similarly, Restatement (Second) of Torts § 427 states

that an employer of an independent contractor in a situation

involving    inherently      dangerous    activities       is    subject    to

vicarious liability for harm caused by the contractor's tortious

acts.

    One who employs an independent contractor to do work
    involving a special danger to others which the
    employer knows or has reason to know to be inherent in
    or normal to the work, or which he contemplates or has
    reason to contemplate when making the contract, is
    subject to liability for physical harm caused to such
    others by the contractor's failure to take reasonable
    precautions against such danger.
Restatement (Second) of Torts § 427, at 415 (1965).

    ¶88     The   Restatement   (Third)   of   Torts:        Liability     for

Physical and Emotional Harm echoes this rule, declaring that an

employer    may   be   vicariously   liable    for   the    torts     of   its

independent contractor if the activity carries a peculiar risk,

i.e., a heightened risk if reasonable care is not taken:

    An actor who hires an independent contractor for an
    activity that the actor knows or should know poses a
    peculiar risk is subject to vicarious liability for
    physical harm when the independent contractor is
    negligent as to the peculiar risk and the negligence
    is a factual cause of any such harm within the scope
    of liability.


                                     13
                                                                   No.    2012AP2085.ssa


Restatement        (Third)    of    Torts:       Liability    for        Physical     and

Emotional Harm § 59 (2012).24

      ¶89    The view of the Restatements (Second) and (Third) and

the law of vicarious liability of an employer of an independent

contractor are reflected in the literature.                        The Prosser and

Keeton treatise notes that the "inherently dangerous" exception

is one of many exceptions to the general rule that there is no

vicarious liability upon an employer for the causal negligence

of the independent contractor.25                Specifically, this category of

cases      goes    beyond    the     reasonable       precautions        taken   by   an

employer, "hold[ing] the employer liable for the negligence of

the     contractor,          although     [the        employer]      has . . . done

everything that could reasonably be required of him [or her].

They are thus cases of vicarious liability."26                   See also 2 Dan B.

Dobbs, Paul T. Hayden, & Ellen M. Bublick, The Law of Torts

§ 432 (2d ed. Practitioner Treatise Series 2011);                          Francis M.

Dougherty,        Annotation,      Liability     of   Employer     with     Regard     to

Inherently        Dangerous        Work   for    Injuries     to     Employees        of
Independent Contractor, 34 A.L.R. 4th 914 (1984 & Supp.).

                                          II

      ¶90    Wisconsin case law has followed these tort principles

explained above involving inherently dangerous activities.

      24
       The Restatement (Third) of Torts: Liability for Physical
and Emotional Harm § 59 cmt. a (2012) notes that it replaces
Sections 416 and 427 of the Restatement (Second).
      25
       W. Page Keeton et al., Prosser and Keeton on Torts § 71,
at 512 (5th ed. 1984).
      26
           Id. at 511.

                                          14
                                                          No.    2012AP2085.ssa


    ¶91    As the majority opinion correctly notes,27 our case law

has cited Sections 416 and 427 of the Restatement (Second) of

Torts when assessing whether an employer can be held vicariously

liable for the torts of its independent contractor:                  "Sections

416 and 427 impute the independent contractor's negligence to

the principal employer irrespective of whether the employer is

himself or herself at fault on the basis that the dangerous

activities involved give rise to a nondelegable duty."                  Wagner

v. Cont'l Cas. Co., 143 Wis. 2d 379, 391, 421 N.W.2d 835 (1988)

(emphasis added) (cited by the majority op., ¶33.).

    ¶92    In Hackett v. Western Union Tel. Co., 80 Wis. 187, 49

N.W. 822   (1891),   this     court    recognized     that      employing   an

independent contractor to do inherently dangerous work renders

the employer liable for injuries caused by the sole negligence

of the contractor.       The Hackett court described the liability as

follows:

    [W]here the performance of such contract, in the
    ordinary mode of doing the work, necessarily or
    naturally results in producing the defect or nuisance
    which causes the injury, then the employer is subject
    to the same liability to the injured party as the
    contractor.
Hackett, 80 Wis. at 193.

    ¶93    The   court    reiterated       this   principle     of   vicarious

liability of an employer who employs an independent contractor

to perform inherently dangerous activity in subsequent cases,

notably in Carlson v. Stocking, 91 Wis. 432, 435, 65 N.W. 58

(1895) (cited in majority op., ¶27) and Medley v. Trenton Inv.

    27
         Majority op., ¶33.

                                      15
                                                                           No.    2012AP2085.ssa


Co., 205 Wis. 30, 36, 236 N.W. 713 (1931) (cited in majority

op., ¶31).

       ¶94    The majority opinion properly concludes that spraying

herbicides is inherently dangerous as a matter of law in the

context and facts of the instant case.                         Majority op., ¶¶58-60.

If    an    activity     is    inherently         dangerous      and       an     independent

contractor, in performing that activity, negligently causes harm

to    a     third     party,    then       the    employer       of     the       independent

contractor       is    liable,       irrespective         of    the        employer's       own

negligence.

       ¶95    Applying the rule to the instant case, Luethi may be

liable for the harm caused to the innocent neighbor plaintiff if

it    is    proved     that    the     independent        contractor             was   causally

negligent in spraying the herbicides, an inherently dangerous

activity.       The only remaining question, in my opinion, for the

circuit court on remand is whether the independent contractor

was       causally    negligent       in     damaging      the        innocent         neighbor

plaintiff's property.            The inquiry should end here.
       ¶96    Yet     the     majority     opinion     appends         a     confusing      and

unnecessary additional step to the inquiry on remand.

       ¶97    I turn now to the majority opinion's additional step,

requiring the innocent neighbor plaintiff to prove on remand

that Luethi (the employer of the independent contractor in the

present      case)    knew     or    had   reason    to    know       about        the   danger




                                             16
                                                                       No.    2012AP2085.ssa


inherent in the spraying of the herbicide.                         See majority op.,

¶¶13-14, 53-56.28

                                             III

      ¶98    In the present case, this court has declared that as a

matter      of   law     the    activity      of   the    independent             contractor

spraying     herbicides        was    inherently    dangerous.29             In    order    to

declare an activity "inherently dangerous" as a matter of law,

the majority opinion rules that the activity poses a "naturally

expected     risk      of    harm."      Majority        op.,   ¶¶4,         10,    11,    58.

Wisconsin        Civil       Jury     Instruction         1022.6       explains           that

"[i]nherently          dangerous      work    is   work     from       which       one     can

naturally expect harm to arise unless something is done to avoid

that harm."       If a risk of harm is "naturally expected," then the

reasonable person, as a matter of law, knows or has reason to

know that an increased risk of harm is "inherent in or normal to

the work."30

      ¶99    Once the court has determined as a matter of law that

the   activity      is      "inherently      dangerous,"        that     is,       that    the
activity poses a naturally expected risk of harm, the court has


      28
       The majority opinion at ¶59 states: "The next questions
to answer are 1) whether Luethi failed to use ordinary care with
regard to any danger inherent in the herbicide spraying that he
knew or had reason to know about . . . ."
      29
       Majority op., ¶¶58, 56 & n.23 (citing Mueller v. Luther,
31 Wis. 2d 220, 230-231, 142 N.W.2d 848 (1966)).
      30
           Restatement (Second) of Torts § 427 (1965).

     Ordinarily, as the majority opinion correctly notes, the
issue of whether an activity is inherently dangerous is a
question of fact for the fact finder. Majority op., ¶56.

                                             17
                                                                     No.    2012AP2085.ssa


determined that a reasonable person in the position of Luethi

knew     or    had     reason     to    know       the    activity    was    inherently

dangerous.          Majority op., ¶¶8, 55.           The end!

       ¶100 Sister state jurisdictions have similarly recognized

that    the    "knows     or    has    reason      to    know"   element    is   included

within        the     designation        of     an       activity    as     "inherently

dangerous."31

       ¶101 In Huddleston v. Union Rural Electric Association, 841

P.2d 282 (Colo. 1992), the Colorado Supreme Court outlined the

link between "inherently dangerous" activities and the "knows or

has reason to know" element as follows:

       For purposes of the "inherently dangerous" activity
       exception,   therefore,  the  focus   is   on  dangers
       recognizable in advance or contemplated by the
       employer as being "inherent" in the activity, or the
       circumstances of performance, when carried out in its
       ordinary way, and not on risks created by or following
       from the contractor's unforeseeable departure from the
       ordinary or prescribed way of performing the work
       under the circumstances.

       Against this backdrop of the Restatement (Second) of
       Torts and related case law, we conclude that an
       activity will qualify as "inherently dangerous" when
       it presents a special or peculiar danger to others
       that is inherent in the nature of the activity or the
       particular circumstances under which the activity is
       to be performed, that is different in kind from the
       ordinary risks that commonly confront persons in the
       community, and that the employer knows or should know
       is inherent in the nature of the activity or in the
       particular circumstances under which the activity is
       to be performed.
Huddleston, 841 P.2d at 289-90 (emphasis added).


       31
       See 2 Restatement (Third) of Torts:         Liability                          for
Physical and Emotional Harm § 5, cmt. e, at 420 (2012).

                                              18
                                                                       No.   2012AP2085.ssa


      ¶102 Thus, in order to determine whether an activity is

"inherently dangerous," a court must look to the "knows or has

reason      to     know"     element        before       determining         an     activity

"inherently dangerous," not the other way around.                                Whether the

employer "knows or has reason to know" of the inherent danger is

part of the objective test for determining whether an activity

is inherently dangerous. If a danger is "inherent," it must

necessarily be one that an employer of an independent contractor

(using     the    reasonable       person     objective       standard)          expects   to

occur from the particular activity.

      ¶103 Nevertheless,            the     majority     opinion       reasons      that   on

remand the factfinder must determine whether a reasonable person

knew or had reason to know what the court has already determined

to   be    "the    naturally      expected        risk   of   harm."         I    find    this

reasoning perplexing and contradictory to the majority opinion's

holding that, as a matter of law, reasonable people know or have

reason to know that the spraying of herbicides in the instant

case is inherently dangerous.
      ¶104 The "knew or had reason to know" element is satisfied

in   the    present       case    as    a   definitional        part    of       "inherently

dangerous," rather than as an additional question of fact to be

determined        after    this   court      declares     the    activity         inherently

dangerous as a matter of law.

                                             IV

      ¶105 The       majority          opinion     declares     that      in      order    to

determine whether vicarious liability exists for Luethi in the
instant     case,     the    fact      finder     must    examine      "whether       Luethi

                                             19
                                                               No.    2012AP2085.ssa


failed to use ordinary care with regard to any danger inherent

in the herbicide spraying that he knew or had reason to know

about."   Majority op., ¶59.

      ¶106 Nevertheless, the majority opinion asserts that "if

spraying [herbicides] is an inherently dangerous activity, then

it gives rise to a duty of ordinary care for [the employer of

the   independent   contractor]   for    the    acts     of    the    independent

contractor."   Majority op., ¶8.         Yet, as our case law adopting

the principles of tort law for inherently dangerous activities

clearly demonstrates, the employer's behavior does not govern

the liability of the employer for the causal tortious conduct of

the   independent   contractor    who    is    engaged     in    an    inherently

dangerous   activity.     The    employer      in   such      circumstances      is

vicariously liable irrespective of his or her own fault.

      ¶107 The majority opinion asserts that the need to address

the factual question of the due care of the employer who employs

an independent contractor derives from Wisconsin's pattern jury

instruction for the liability of an employer for the torts of an
independent contractor and from Restatement (Second) of Torts

§ 413.

                                    A

      ¶108 The majority opinion comments on the special verdict

form and the pattern jury instructions as follows:

      The suggested verdict form that follows Wisconsin Jury
      Instruction——Civil 1022.6, Liability of one employing
      independent contractor, presents three questions.

      The first is, "Was the work performed by the (owner)
      (independent contractor) inherently dangerous?"


                                    20
                                                                        No.    2012AP2085.ssa

     The second is, "If you answered 1 "yes," then answer
     this question: Did (owner) fail to use ordinary care
     in (describe the work done)?"

     And the third is, "If you answered question 2 "yes,"
     then answer this question: Was that failure to use
     ordinary care a cause of (injury to (third person)
     (damage to (third person)'s property)?"
Majority op., ¶11 n.8.32

     ¶109 The instant case is a summary judgment case.                              No jury

instruction or special verdict is involved.

     ¶110 The majority opinion confuses whose ordinary care and

wrongdoing is at issue in the instant case, which is a vicarious

liability     case.        It    is    the    independent         contractor's       causal

negligence that matters, not Luethi's.                       Luethi was not spraying

any herbicides himself in the instant case.                         He is vicariously

liable for the causal negligence of his independent contractor

in applying the herbicides——an inherently dangerous activity.

     ¶111 I am unpersuaded by the jury instruction's references

to the employer's failure to use ordinary care.                          The comments to

the jury instruction are not supported by the case law cited.33

     ¶112 The     Wagner        case,    cited        by    the   jury    instruction,34
specifically     states         that    the        employer's     liability        for   the

negligent     acts    of    its       independent          contractor     in    performing

     32
       See majority op., ¶¶10-12,                      61     (citing     Wis     JI——Civil
1022.6, Suggested Verdict Form 1).
     33
        The   comments assert that "the risk of injury or damage
(under the    inherently dangerous exception) from the work was so
great that    the owner or principal contractor should have taken
reasonable    steps to avoid it."      Wis JI——Civil 1022.6 cmt.
(2005).
     34
       Wis JI——Civil 1022.6 at 1-2 (citing and quoting Wagner,
143 Wis. 2d at 391).

                                              21
                                                         No.   2012AP2085.ssa


inherently dangerous activities exists "irrespective of whether

the employer is himself or herself at fault."35

     ¶113 The other cases cited in the comments to the jury

instruction declare that the employer's own acts and negligence

are irrelevant to the determination of the employer's vicarious

liability for the causal negligence of an independent contractor

performing an inherently dangerous activity:

     While it may be just to hold the party authorizing the
     work . . . exempt from liability for injury resulting
     from negligence which he had no reason to anticipate,
     there is, on the other hand, good ground for holding
     him liable for an injury caused by an act certain to
     be attended with injurious consequences, if such
     consequences are not in fact prevented, no matter
     through whose default the omission to take the
     necessary measures for prevention may arise.
Wertheimer v. Saunders, 95 Wis. 573, 581, 70 N.W. 824 (1897)

(emphasis added).     That is, regardless of any wrongdoing on the

part of the employer, when the activity is one that is "certain

to be attended with injurious consequences," liability attaches

to the employer for the causal negligence of the independent

contractor.

     ¶114 In Finkelstein v. Majestic Realty Corp., 198 Wis. 527,

224 N.W. 743 (1929) (also cited in the comments to the jury

instruction), there were multiple theories of negligence of an

independent contractor for a roof tile that fell onto a roadway:

First,    the   employer's   failure    to   inspect;   and    second,   the

negligence of the independent contractor in applying the roof

tiles.     The Finkelstein jury found no negligence on the part of


     35
          Wagner, 143 Wis. 2d at 391.

                                   22
                                                               No.    2012AP2085.ssa


the independent contractors and thus only the employer's own

negligence was at issue.           Nevertheless, the Finkelstein court

stated the general rule for the liability of an employer who

employs an independent contractor who negligently performs an

inherently dangerous activity as follows:

       [I]f the injuries had resulted from the negligent act
       of the contractors, the owner would be jointly liable
       with them. But the jury has expressly absolved the
       contractors   from   negligence,  and   therefore the
       liability must rest solely upon the owner.
Finkelstein v. Majestic Realty Corp., 198 Wis. 527, 537, 224

N.W. 743 (1929).

       ¶115 Thus, it is clear, as we have explained previously,

that    there   are     two   separate        inquiries   in   determining      the

liability of an employer who employs an independent contractor:

(1) whether the employer himself engaged in any wrongdoing; and

(2) whether, in the case of an independent contractor performing

an   inherently    dangerous     activity,       the    independent    contractor

committed causal negligence in performing the activity.                     If the

activity is inherently dangerous, the employer's liability is

vicarious:        the    negligence      of     the    independent     contractor

attaches to the employer regardless of the principal employer's

own actions.

       ¶116 Rather than clarify the jury instruction, the majority

opinion simply extends the confusion.                  I am persuaded that the

Wisconsin Jury Instructions Committee should consider clarifying

the jury instruction in light of the case law upon which the

instruction relies.
                                         B

                                         23
                                                                           No.    2012AP2085.ssa


      ¶117 In      an    attempt      to   buttress      its        conclusion       that   the

employer's personal duty of ordinary care is relevant in the

instant case, the majority opinion also relies on Section 413 of

the   Restatement         (Second)         of     Torts,        a     section        that    it

acknowledges       is    entirely      inapplicable            to    the     instant     case.

Section 413 discusses only the fault of the employer, not the

vicarious liability at issue in the instant case.36

      ¶118 Indeed,        the    majority         opinion      properly           acknowledges

that Section 413 is inapplicable to the instant case because the

innocent neighbor plaintiff alleges no wrongdoing on the part of

Luethi.37     Specifically, the plaintiffs "did not allege in the

complaint that any harm was caused by [Luethi]."                                 Majority op.,

¶33 n.19.

                                           * * * *

      ¶119 By      muddling     through         direct    liability          and     vicarious

liability of an employer who employs an independent contractor

and failing to state the doctrines clearly, the majority opinion

has injected confusion into the law.                     Furthermore, the majority
opinion     has    shifted      the    liability         for    inherently           dangerous

activities        from    an    employer          who    employs        the        independent

contractor for an inherently dangerous activity, the person who

reaped the benefits of the contracted work, to the innocent

neighbor plaintiff, who had no knowledge about or control over

the spraying of herbicides.



      36
           See majority op., ¶¶33, 51-53.
      37
           Majority op., ¶33 n.19.

                                             24
                                                                              No.    2012AP2085.ssa


          ¶120 The majority opinion has subverted the long-standing

rationale for the "inherently dangerous exception," and indeed

jeopardizes the vitality of the "inherently dangerous" doctrine.

If    a        plaintiff       must    show    that     an    employer        who        employs    an

independent contractor has breached the employer's own duty of

ordinary care, in what way does a case of "inherently dangerous"

activity         differ        from    any    other    negligence       claim        against       the

employer?

          ¶121 As the Restatement (Third) of Torts:                             Liability for

Physical and Emotional Harm explains, the "inherently dangerous

activity" doctrine imposing vicarious liability on an employer

of an independent contractor for the tortious actions of the

independent contractor is motivated by public policy concerns.38

That is, once the activity is one that a reasonable person knows

or has reason to know would pose a peculiar risk, the liability

for creating such a risk falls on the employer for the torts of

the       independent          contractor,       not    the        innocent     third       parties

harmed by such torts.
          ¶122 The     majority          opinion       has     apparently           converted        a

longstanding rule that an employer of an independent contractor

is vicariously liable for the torts of an independent contractor

in performing inherently dangerous activities into one of an

employer's liability for the employer's personal negligence and

has       converted        a    rule    that    places        the    burden         of    risk     for

inherently         dangerous          activities       on    the    person     creating          those


          38
       Restatement (Third) of Torts:   Liability for Physical &
Emotional Harm § 59 cmt. d (2012). See also note 1, supra.

                                                 25
                                                                No.   2012AP2085.ssa


dangers    into   a   rule   placing      that    burden   on    innocent     third

parties.     This     outcome   is    contrary      to    the   letter    and   the

rationale of our case law, the Restatements of Torts, treatises,

and case law from other states.

    ¶123 For the reasons set forth, I write separately.

    ¶124 I    am      authorized     to   state    that    Justices     ANN   WALSH

BRADLEY and DAVID T. PROSSER join this opinion.




                                          26
    No.   2012AP2085.ssa




1